Citation Nr: 0207633	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  96-15 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a chronic lumbosacral strain with degenerative disc disease 
from August 2, 1995 to May 29, 2000.  

2.  Entitlement to an evaluation in excess of 20 percent for 
a chronic lumbosacral strain with degenerative disc disease 
from May 30, 2000.  

3.  Entitlement to an increased evaluation for plantar warts 
of the right foot, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision from the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran requested a hearing before the RO; however, in a 
subsequent August 1998 VA Form 9, he indicated that he no 
longer desired a hearing.  Therefore the hearing request is 
considered to be withdrawn.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative medical evidence establishes that the 
veteran's chronic lumbosacral strain was productive of 
moderate intervertebral disc syndrome for the period from 
August 2, 1995 to May 29, 2000.

3.  From May 30, 2000 the probative evidence shows that the 
veteran's chronic lumbosacral strain is not productive of 
severe lumbosacral strain, severe limitation of motion, 
severe intervertebral disc syndrome, and is not manifested by 
additional functional loss due to pain or other pathology.  

4.  The probative medical evidence establishes that the 
plantar warts of the right foot are not manifested by 
extensive lesions, marked disfigurement, extensive itching or 
exudation, infection, or limitation of function of the foot 
sufficient to warrant a higher rating.  
CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 20 percent 
for a chronic lumbosacral strain with degenerative disc 
disease have been met for the period from August 2, 1995 to 
May 29, 2000.  38 U.S.C.A. § 1155 (West 1991), 5107 (West 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (2001).

2.  From May 30, 2000, the criteria for an evaluation in 
excess of 20 percent for a chronic lumbosacral strain with 
degenerative disc disease have not been met.  38 U.S.C.A. 
§ 1155 (West 1991), 5107 (West Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for plantar warts of the right foot have not been met.  
38 U.S.C.A. § 1155 (West 1991), 5107 (West Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 4.118, Diagnostic 
Codes 5284, 7803, 7804, 7805, 7806, 7819 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the pertinent 
laws and regulations pertaining to increased rating claims, 
and was specifically provided with notice of the regulations 
pertaining to the evaluation of the spine and of plantar 
warts.  In the various rating determinations issued during 
the appeal, he was also provided with a rationale explaining 
the determinations being made, thereby placing him on notice 
of what was required to obtain a higher rating.  Finally, the 
June 2001 and November 2001 Supplemental Statements of the 
Case (SSOC) specifically provided notice of the new VCAA law.  
Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

Briefly, the veteran has reported medical treatment at Mather 
Air Force Base (AFB), San Quentin Prison, NOVA Care, Dr. JW, 
Dr. FM of "Sutter Co.," JS (chiropractor), and GR 
(chiropractor).  

The RO has obtained medical records from San Quentin, NOVA 
Care, Dr. JW, Sutter Co., and JS.  

It appears that the veteran's reference to Mather Air Force 
Base is a reference to his inservice medical treatment, as he 
reportedly was treated at this facility during his period of 
military service.  Regardless, such records, even if not 
obtained, would not be relevant in this case because they 
pertain to treatment from 1973 to 1976.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)).  

The RO requested records from GR; however, the request was 
returned to the RO without response.  The Board finds that no 
further assistance with respect to records from GR is 
required in this case because they are not relevant to the 
issues on appeal.  They are not relevant to the warts claim 
because the veteran specified in his January 1999 VA Form 21-
4142 that he was only treated by GR for his back disability.  

Records from GR are not relevant to the low back disability 
claim because they pertain to treatment of the back from 1984 
to 1992, as reported by the veteran in the January 1999 VA 
Form 21-4142.  There is no reasonable possibility that 
medical records dated from 1984 to 1992 could be used to 
establish the severity of the back disability from 1995 to 
the present.  Thus, there is no further duty to assist with 
respect to records from GR, including notifying the veteran 
of the inability to obtain such records.  See 38 U.S.C.A. 
§ 5103A(a), (b) (West Supp. 2001); 66 Fed Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(d), (e)).  

Obtaining additional VA examinations is not required in this 
case because a thorough VA examination of the spine and feet 
was conducted in October 2001.  This examination specifically 
answered all of the questions posed in the October 1998 Board 
remand, and in so doing, provided a specific discussion of 
the impact of pain and other pathology on the veteran's 
spine, pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The 
examiner also provided a specific discussion of the severity 
of the veteran's plantar warts of the right foot.  Therefore, 
the Board finds this examination to be adequate for rating 
purposes.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

Evaluation of the Chronic Lumbosacral Strain and Plantar 
Warts (Right Foot)

General Increased Rating Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Evaluation: Chronic Lumbosacral Strain

Factual Background

Treatment records from San Quentin State Prison dated from 
May 1992 to May 1995 document treatment of multiple medical 
problems; however, they do not specifically document 
evaluation of the veteran's lumbosacral disability.  

The veteran's current claim for an increased evaluation of 
his low back disability was received by the RO in August 
1995.  

In his January 1996 notice of disagreement (NOD), the veteran 
contended that his low back condition had gotten 
progressively worse and stated that he was virtually living 
on Motrin and Ibuprofen in order to cope with the pain.  

Records from JS, chiropractor, dated from 1996 document 
treatment of low back pain.  

In March 1996 records were received from NOVA Care and from 
Sutter Co., OPC.  These records do not document treatment of 
the veteran's low back disability.  

In his March 1996 substantive appeal, the veteran contended, 
in pertinent part, that his back condition was volatile, and 
that his back had "went out completely" in February 1996, and 
that his back pain was debilitating.  



On VA examination in June 1996, the veteran reported a 
history of chronic back pain following an inservice injury.  
He reported that his condition improved with treatment, but 
that he still experienced recurrent back pain when 
participating in strenuous activity.  He indicated that 
chiropractic treatment had been beneficial.  

Examination of the back revealed mild tenderness of the 
lumbosacral junction.  Range of motion testing revealed 75 
degrees flexion, 20 degrees extension, 25 degrees lateral 
flexion (bilaterally), and 28 degrees rotation (bilaterally).  
His gait was stable and he was able to walk short distances 
on his toes and heels without undue difficulty.  Sensory 
examination was normal.  The pertinent impression was a 
chronic low back strain.  X-rays of the lumbosacral spine 
were subsequently taken and were found to be negative.  

In July 1998 the veteran was seen by JS for neck and back 
pain following a motor vehicle accident.  On examination, 
lumbar range of motion was found to be decreased by 
approximately 10 degrees in flexion with pain in extension.  
On follow-up in July 1998, range of motion of the lumbar 
spine was found to be full with pain in extension, and right 
and left rotation.  

In July 1998 the veteran submitted a statement in which he 
reported having back pain with radiation down his legs.  He 
also reported fatigue in his back, and stated that he had to 
resign his recent employment due to low back pain.  He 
reported that he could no longer stand for 20 minutes before 
experiencing back pain.  

Follow-up notes from JS document continued complaints of low 
back pain through most of September 1998.  In particular, an 
August 1998 progress note documents the veteran's report that 
his low back felt very fatigued.  By September 30, 1998 it 
was noted that the veteran was feeling "pretty good."  In 
October 1998 his low back was a "little sore," but that he 
otherwise was pretty good.  Subsequent notes from October 
1998 document no low back complaints.  

In November 1998 the veteran was seen for some low back pain 
over the "last couple days."  On follow-up in November 1998 
the veteran reported that he was feeling pretty good.  
References to low back pain were intermittently documented on 
follow-up in November 1998, December 1998, and February 1999.  

On VA examination in December 1999 the veteran reported 
continuous problems with his back.  He reported limiting his 
activities to lifting no more than 25 pounds.  He stated that 
he constantly had to change position, and could only sit for 
10 to 15 minutes.  He denied any weakness in his legs.  

Examination revealed no palpable or visible muscle spasm in 
the upper, mid, or lower back.  The veteran was able to arch 
his back to 30 degrees "with much groaning and discomfort."  
He also reported pain going down his legs to his knees.  
Motor strength in the lower extremities was found to be 5/5.  
Straight leg raising was positive at 80-90 degrees.  There 
was no visible atrophy.  

Upon review of x-rays, the examiner concluded that the 
veteran had a history of a chronic low back strain with 
possible superimposed or long existent sclerosis of the 
sacroiliac joint and a possible transitional vertebra.  The 
examiner noted that it was hard to quantitate the subjective 
complaints; however, he found that the veteran "probably has, 
at times, significant discomfort in his low back."  He 
further opined that the veteran did not have radicular pain.  

In May 2000 the veteran was seen by JS following another 
motor vehicle accident.  On evaluation in May 2000 the 
veteran reported mid-back pain and low back pain with 
radiation down the left leg.  Examination revealed lumbar 
motion to be decreased by about 10 degrees in extension, left 
and right rotation, left and right lateral flexion, and by 
about 30 degrees on flexion.  Pain was noted on all movement.  
The pertinent diagnoses were lumbar radiculitis or neuritis 
and lumbar segmental dysfunction.  It was noted that there 
were no work limitations at this time for the veteran.  

On follow-up evaluation in July 2000 the veteran denied any 
mid-back pain, but reported frequent moderate to severe low 
back pain with occasional pain down the left leg.  

Examination revealed range of motion of the lumbar spine to 
be decreased by about 10 degrees with pain in flexion and 
pain throughout the end ranges of motion.  The pertinent 
diagnoses were lumbar radiculitis or neuritis, and lumbar 
segmental dysfunction.  

On evaluation in September 2000 the veteran reported frequent 
mild to moderate low back pain without radiation, and no mid-
back pain.  Examination revealed lumbar range of motion to be 
decreased by about 10 degrees with pain in flexion and pain 
throughout the end ranges of motion.  The pertinent diagnosis 
was lumbar segmental dysfunction.  

On evaluation in January 2001 the veteran reported constant, 
mild low back pain without radiation.  He denied mid-back 
pain.  Examination revealed full lumbar range of motion with 
pain in flexion.  The pertinent diagnosis was lumbar 
segmental dysfunction.  

On examination in April 2001, the veteran reported, in 
pertinent part, constant, mild low back pain, with no reports 
of mid-back pain.  On examination, lumbar range of motion 
revealed pain with flexion and extension.  The pertinent 
diagnosis was lumbar segmental dysfunction.  

On VA examination in October 2001 the veteran reported a 
history of low back pain.  He also reported a history of 
motor vehicle accidents in July 1998 and May 2000.  However, 
he reported that his low back improved with treatment and 
returned to its baseline level of pain.  He reported that he 
was currently working for Hewlett-Packard 32 hours per week 
and stated that he did not have any specific medical 
restrictions at his particular job.  

The veteran currently reported constant pain in his low back 
with pain shooting down the right leg to just above the right 
knee.  He reported that the pain was not severe in nature, 
but that he did experience twinges of severe pain.  He 
reported intermittent, severe pain with twisting of the 
spine.  He reported episodes of excruciating pain since the 
beginning of October 2001 with daily jolts of pain down the 
right posterior thigh, with no numbness or associated muscle 
weakness.  

The veteran reported difficulty with sexual intercourse; that 
he could not lift more than 10 to 15 pounds at present, and 
that sitting for more than 40 minutes, or standing for more 
than 20 minutes would provoke discomfort in his lower back.  

On examination the veteran was in no apparent distress.  
Examination revealed a mild spasm of the lumbar vertebral 
musculature and paravertebral musculature in the L3-S1 
regions.  There was tenderness in the musculature of the low 
back, particularly around L5-S1.  There was a mild S-shaped 
curvature of the spine and loss of lumbar lordosis.  

Range of motion testing revealed 75 degrees forward flexion 
with pain, 15 degrees extension, 15 degrees right lateral 
flexion with pain, 15 degrees left lateral flexion, and 15 
degrees right and left lateral rotation.  He appeared to be 
generally deconditioned.  

An x-ray report taken in October 2001 found mild degenerative 
change of the lower lumbar spine, disc space narrowing at L4-
5 and L5-S1, facet hypertrophy of the lower lumbar levels, 
and calcifications of the left hemipelvis, thought to likely 
be phleboliths.  

The pertinent assessment was a lumbar strain with 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.  The examiner noted that December 1999 x-
rays revealed multi-level disc degeneration of the lower 
lumbar spine and mild disc narrowing at L4-5 and L5-S1.  

The examiner found that the veteran's lumbar strain involved 
the muscles of the paravertebral musculature in the low back, 
and that, on the basis of a positive straight leg raise, that 
he likely had a mild sciatica of the lumbar spine involving 
the nerves.  This was concluded to be of a "very mild 
nature."  

The examiner further found that the low back disability 
caused weakened movement, excess fatigability and 
incoordination.  He found that the veteran was able to 
perform civil employment.  

The examiner concluded that the veteran's low back disability 
was moderate to moderately severe in nature.  He also 
concluded that the evidence reflected that the low back 
disability had worsened since the December 1999 VA 
examination in light of the veteran's current report that he 
could only lift 10 to 15 pounds, as opposed to 25 pounds 
during the December 1999 VA examination.  

Specific Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.  

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  




The Rating Schedule provides a non-compensable evaluation for 
intervertebral disc syndrome when post-operative, cured; 10 
percent when mild; 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief; and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  

However, a corollary of the decision is that ratings cannot 
be assigned for both limitation of motion and intervertebral 
disc syndrome without violating the prohibition against 
pyramiding of ratings because intervertebral disc syndrome 
has been found to implicate limitation of motion.  VAOPGCPREC 
36-97.

The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  


Analysis

The Board initially notes that, with respect to both rating 
periods for the low back disability, there is no evidence in 
the record of the veteran having ankylosis of the spine as 
part and parcel of his service-connected disability during .  
X-ray and other laboratory studies have not been documented 
as revealing such impairments, and service connection has not 
otherwise been granted in this regard.  Therefore, Diagnostic 
Codes (DCs) 5286 through 5289 are not for application in this 
decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes, 5286, 
5288, and 5289.  

The record has documented no scarring due to the low back 
disability.  Therefore, these codes are also not for 
application with respect to the low back disability.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1998).  

Low Back Disability: August 2, 1995 to May 29, 2000

The veteran's low back disability is rated as 10 percent 
disabling for the period from August 2, 1995 to May 29, 2000.  
Under DC 5293, a 20 percent rating requires moderate 
intervertebral disc syndrome characterized by recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

After a careful review of the record, the Board finds that a 
20 percent evaluation is warranted for the veteran's low back 
disability based on moderate intervertebral disc syndrome 
during this period.  Id.  

The October 2001 VA examiner noted that December 1999 x-rays 
documented multi-level disc degeneration of the lower spine.  
Medical records between August 1995 and May 2000 document the 
veteran's regular treatment for complaints of low back pain.  
This is particularly shown by records from JS, which document 
regular chiropractic treatment of low back pain dating back 
to February 1996.  

While there is no specific opinion as to the severity of the 
degenerative disc disease during this period, the Board finds 
that the frequency of the veteran's treatment in combination 
with the x-ray report lend sufficient support for a 20 
percent evaluation based on moderate intervertebral disc 
syndrome.  38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5293.  

However, the evidence does not support the assignment of the 
next higher rating (40 percent) for intervertebral disc 
syndrome.  A 40 percent rating under DC 5293 requires severe 
intervertebral disc syndrome characterized by recurrent 
attacks with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The October 2001 VA examiner characterized the veteran's low 
back disability as moderate to moderately severe.  He also 
found that it had worsened since May 2000, thereby inferring 
that the severity of the low back disability was less than 
moderate to moderately severe prior to May 2000.  In this 
regard, x-rays taken at the time of the October 2001 VA 
examination revealed only mild degenerative changes of the 
lower lumbar spine.  

Furthermore, while records document consistent complaints of 
pain and other symptoms on a more intermittent basis (e.g., 
radicular pain), progress notes from JS covering the period 
from July 1998 to February 1999 also document regular 
intervals in which the veteran was noted as feeling "pretty 
good."  

The above evidence persuasively demonstrates that the 
veteran's low back disability was not manifested by severe 
intervertebral disc syndrome characterized by recurrent 
attacks with little intermittent relief.  Therefore, a higher 
rating under DC 5293 is not warranted for the period from 
August 2, 1995 to May 29, 2000.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The Board has considered whether a rating in excess of 20 
percent is warranted based on limitation of motion of the 
lumbar spine for the first rating period.  The next higher 
rating (40 percent) requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

As noted above, VA examination in June 1996 revealed 75 
degrees flexion, 20 degrees extension, 25 degrees lateral 
flexion, and 28 degrees rotation.  On VA examination in 
December 1999 the veteran was able to arch his back to 30 
degrees.  Records from JS dated from July 1998 to February 
1999 typically document lumbar range of motion as being 
decreased by no more than 10 degrees.  This constitutes 
persuasive evidence that a rating in excess of 10 percent 
based on limitation of motion is not warranted for the period 
from August 2, 1995 to May 29, 2000.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

A higher rating based on DC 5295 is not warranted.  The next 
higher rating (40 percent) under DC 5295 requires severe 
lumbosacral strain manifested by listing of whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Medical records from the first period do not document any of 
the above findings during the first period.  They do not 
document listing of the whole spine or positive Goldthwait's 
sign.  As noted above, range of motion findings did not 
document marked limitation of forward bending.  

In fact, the medical records from this period establish that 
the requirements for even a 20 percent rating under DC 5295 
have not been met since such records document no evidence of 
muscle spasm with extreme forward bending, in spite of 
multiple range of motion tests.  In this regard, the December 
1999 VA examiner specifically noted that there was no 
evidence of muscle spasm.  This constitutes persuasive 
evidence that a higher evaluation is not warranted under DC 
5295 for the period from August 2, 1995 to May 29, 2000.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The Board also notes that DCs 5290 and 5295 each contemplate 
similar symptoms, at least in part, such as limitation of 
motion, and therefore do not provide a basis for assigning 
separate ratings.  

As was stated previously, DC 5293 has been held to 
contemplate limitation of motion.  Thus, evaluating the low 
back disability separately under these codes would violate 
the rule against pyramiding.  38 C.F.R. § 4.14 (2001); see 
VAOPGCPREC 36-97.  

A rating higher than 20 percent is not warranted based on 
additional functional loss due to pain and/or other pathology 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59, because the 
evidence of pain and other pathology is not sufficient to 
meet the criteria for the next higher rating under any of the 
applicable codes.  

While the veteran was consistently noted as reporting low 
back pain during the period from August 1995 through May 
2000, and the December 1999 examiner opined that the veteran 
probably experienced significant pain at times, records from 
this period that specifically addressed the impact of pain on 
motion did not document that pain resulted in additional 
limitation of motion beyond what was found on examination.  
In particular, records from JS dated prior to May 2000 show 
that flexion was decreased by only 10 degrees with pain.  
Range of motion was full with pain in July 1998.  

In addition, gait was found to be stable on VA examination in 
June 1996, and no spasm or atrophy was found on VA 
examination in December 1999.  Fatigue was reported in August 
1998; however, the veteran reported feeling "pretty good" on 
follow-up, and no mention of fatigue was subsequently 
documented during the period in question.  In light of the 
above, the Board finds that a rating higher than 20 percent 
based on 38 C.F.R. §§ 4.40, 4.45, and/or 4.59 is not 
warranted.  

The Board has also considered whether a separate evaluation 
is warranted based on the veteran's reports of radicular 
pain.  The Board finds that a separate neurological rating is 
not warranted in this case because the objective medical 
evidence does not demonstrate that the veteran suffers from a 
separate neurological disability distinct from his 
degenerative disc disease during this period.  

Examinations have not identified any separate neurological 
findings or disability not already contemplated under DC 
5293.  Therefore, the Board concludes that the veteran does 
not suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the DCs pertinent 
to rating neurological disorders for this period.  See 
Bierman, 6 Vet. App. at 129-132.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the probative evidence establishes that 
the veteran's chronic lumbosacral strain with degenerative 
disc disease warrants a 20 percent evaluation during the 
period from August 2, 1995 to May 29, 2000.  

Low Back Disability: From May 30, 2000

The veteran's low back disability is currently rated as 20 
percent disabling.  Under DC 5293, the next higher rating (40 
percent) requires severe intervertebral disc syndrome 
characterized by recurrent attacks with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The October 2001 VA examiner opined that the veteran's low 
back disability had worsened in severity since the previous 
examination in December 1999.  However, in light of the other 
evidence, including the October 2001 VA examiner's own 
findings, the Board finds that the veteran's disability still 
does not meet the criteria for a 40 percent evaluation for 
intervertebral disc syndrome or a higher rating on any other 
basis.  

Following his May 2000 motor vehicle accident, the veteran 
reported pain with radiation down the left leg.  On follow-up 
in July 2000 he reported moderate to severe low back pain 
with occasional pain down the left leg.  

However, the veteran indicated that the severity of his 
symptoms had decreased on subsequent examinations in 
September 2000 (mild to moderate low back pain), January 2001 
(mild low back pain without radiation), and April 2001 (mild 
low back pain).  Furthermore, on VA examination in October 
2001 the veteran reported that his low back pain had improved 
to the baseline level with treatment following the May 2000 
accident.  

During the October 2001 VA examination the veteran reported 
constant low back pain radiating down his right leg.  He 
stated that the pain was generally not severe in nature, but 
that he would experience intermittent severe pain with 
twisting of the spine.  Yet, on range of motion testing, pain 
was noted only on right rotation, and rotation was found to 
be 15 degrees bilaterally.  

Furthermore, the veteran appeared in no acute distress on 
examination, and evaluation revealed only a mild muscle spasm 
of the vertebral musculature.  The veteran's sciatica was 
described as being very mild, and the October 2001 x-ray 
report found the degenerative changes of the lower lumbar 
spine to be only mild in nature.  The examiner concluded that 
the low back disability was moderate to moderately severe in 
nature.  

The above evidence persuasively demonstrates that the 
veteran's low back disability does not meet the criteria for 
the next higher evaluation (40 percent) based on severe 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

In reaching this determination the Board finds the objective 
findings concerning the severity of the veteran's symptoms to 
be of more probative value than the October 2001 VA 
examiner's general opinion that the low back disability had 
worsened since December 1999.  


While such a statement would be probative of the increasing 
severity of the veteran's condition, it is too general by 
itself to establish that it has reached a level of severity 
that meets the criteria for a higher rating.  

A higher rating based on limitation of motion of the lumbar 
spine is not warranted.  As noted above, the next higher 
rating (40 percent) requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The record does not reflect severe limitation of motion.  
Examination by JS in May 2000 found range of motion to be 
decreased by only 10 degrees in extension, rotation, and 
lateral flexion, and by 30 degrees on flexion.  

On follow-up appointments with JS in July 2000 and September 
2000 range of motion of the lumbar spine was decreased by 
only 10 degrees.  Examinations in January 2001 and April 2001 
revealed full range of motion of the lumbar spine.  VA 
examination in October 2001 revealed 75 degrees flexion, 15 
degrees extension, 15 degrees lateral flexion (bilateral), 
and 15 degrees rotation (bilateral).  This constitutes 
persuasive evidence that the veteran's lumbar spine 
disability is not manifested by severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The Board has also considered whether a higher rating (40 
percent) is warranted under DC 5295 for lumbosacral strain.  
The Board finds that a 40 percent rating under DC 5295 is not 
warranted.  

While medical records indicate some loss of lateral motion as 
well as degenerative changes of the spine, they do not 
document listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, or, as discussed above, marked 
limitation of forward bending in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

In addition, while the October 2001 VA examiner noted 
"somewhat altered biomechanics of forward flexion, the Board 
finds that such a finding is not sufficient to allow for a 40 
percent rating under DC 5295 because the code requires that 
abnormal mobility on forced motion be accompanied by some of 
the other requirements for a 40 percent rating, not merely 
any one of the four primary requirements for a 40 percent 
evaluation.  

In this case, of the four limitations described under the 40 
percent evaluation for lumbosacral strain (DC 5295), the 
veteran's low back disability is only manifested by loss of 
lateral motion with degenerative changes.  It has not been 
documented as being manifested by listing of the whole spine, 
Goldthwait's sign, or marked limitation of forward bending.  
Therefore, a 40 percent evaluation based on a severe 
lumbosacral strain is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) may provide a basis for an 
increased evaluation for service-connected lumbosacral spine 
disability.  After a careful review of the record, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating.  

The October 2001 VA examiner concluded that the veteran's low 
back disability caused weakened movement, excess 
fatigability, and incoordination.  He also found the veteran 
appeared to be generally deconditioned.  Medical records also 
document pain on motion.  

However, in spite of these reported limitations, examinations 
have consistently documented range of motion of the lumbar 
spine to be either full or decreased by only 10 degrees with 
consideration of pain.  The October 2001 VA examination also 
documented limitation of motion of the spine with pain on 
flexion, right lateral flexion, and right lateral rotation.  
However, none of the examinations found that motion was 
limited due to pain beyond the degrees of motion that were 
documented on examination.  In this regard, JS consistently 
documented that pain was only present at the end ranges of 
motion.  

Furthermore, while the October 2001 VA examiner found that 
the low back disability caused weakened movement, excess 
fatigability, and incoordination, as well as an S-curved 
spine and loss of lordosis, the only other specific, 
functional impairment in addition to pain documented during 
the VA examination was that the veteran's biomechanics on 
forward flexion were "somewhat altered."  In addition, the 
curvature of the spine was described as mild.  Such findings 
are not sufficient to allow for a higher rating based on 
additional functional loss due to pain or other pathology.  
38 C.F.R. §§ 4.40, 4.45, and 4.59.  

As noted above, DCs 5292, and 5295 each contemplate similar 
symptoms, at least in part, such as limitation of motion, and 
therefore do not provide a basis for assigning separate 
ratings.  As was stated previously, DC 5293 has been held to 
contemplate limitation of motion.  Thus, evaluating the low 
back disability separately under these codes would violate 
the rule against pyramiding.  38 C.F.R. § 4.14 (2001); see 
VAOPGCPREC 36-97.  

The Board has also considered whether a separate evaluation 
is warranted based on the veteran's reports of radicular 
pain.  The Board finds that a separate neurological rating is 
not warranted in this case because the objective medical 
evidence does not demonstrate that the veteran suffers from a 
separate neurological disability distinct from his 
degenerative disc disease during this period.  Examinations 
have not identified any separate neurological findings or 
disability not already contemplated under DC 5293.  
Therefore, the Board concludes that the veteran does not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the DCs pertinent 
to rating neurological disorders for this period.  See 
Bierman, 6 Vet. App. at 129-132.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
the veteran's service-connected low back disability from May 
30, 2000.  

Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is warranted 
for either of the above rating periods.  In exceptional cases 
where evaluations provided by the Rating Schedule are found 
to be inadequate, an extra-schedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1) (2001).  

In the case at hand, the veteran has indicated that his low 
back disability has interfered with his employment.  He 
reported having to resign from a position because his back 
pain prevented him from performing his responsibilities.  He 
later filed a claim for entitlement to a total disability 
evaluation for compensation purposes on the basis of 
individual unemployability (TDIU) (this claim was denied and 
not appealed).  

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his low back disability 
affects his employability in ways not contemplated by the 
Rating Schedule, whose percentage ratings represent the 
average impairment in earning capacity.  38 C.F.R. § 4.1.  

The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b)(1).  See VAOPGCPREC 
6-96.  

In fact, with respect to the current rating period, the 
veteran reported during the October 2001 VA examination that 
he was working 32 hours a week as a help desk operator 
without any specific medical restrictions.  

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards with respect to either rating 
period.  Nor does the evidence indicate that the low back 
disability has markedly interfered with employment or 
resulted in frequent hospitalizations or inpatient care.  
There are no medical records documenting frequent 
hospitalizations or inpatient care during either of the 
rating periods concerning the veteran's low back disability.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected low 
back disability has rendered the veteran's disability picture 
unusual or exceptional, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards for either 
rating period at issue.  

Evaluation: Plantar Warts (Right Foot)

Factual Background

Treatment records from San Quentin State Prison document, in 
pertinent part, treatment of painful plantar warts in April 
1994, and bilateral, hyperkeratotic plantar warts in 
September 1994.  In November 1994 the veteran was seen for 
bilateral, painful, plantar calluses.  These were debrided, 
and the diagnosis was bilateral tinea pedis.  He was treated 
for plantar lesions in March and May of 1995.  

The veteran submitted his claim for an increased evaluation 
for, in pertinent part, plantar warts, in August 1995.  




In his January 1996 NOD, the veteran contended that the 
plantar warts of his right foot warranted a higher rating 
because he had to have the calluses shaved off his feet every 
couple of months, and had scars from them due to numerous 
scrapings.  He asserted that the pain was sometimes so 
excruciating as to be debilitating.  He reported being fitted 
with special orthotics to help with the pain.  

In March 1996 the RO received medical records from NOVA Care 
dated from November 1995 to January 1996.  These records 
document treatment of the veteran's plantar warts.  Records 
from November 1995 indicate that the veteran was experiencing 
pain on ambulation due to his warts.  Custom orthotics were 
prescribed.  On follow-up in December 1995 the veteran 
reported no relief of his symptoms.  Adjustments were made, 
and the veteran was to return on an as-needed (PRN) basis.  
Records subsequently received from this facility document a 
follow-up in April 1996 in which the veteran reported no 
improvement in terms of the calluses.  

Records from Sutter Co., OPC (also received in March 1996) 
document treatment from November 1995 to March 1996.  In 
November 1995 the veteran was seen for, in pertinent part, 
plantar warts of the feet.  The veteran reported a long-term 
history of callus problems on both feet.  Examination 
revealed hyperkeratotic development at the plantar fourth and 
fifth metacarpal phalangeal joints (MPJs), left greater than 
the right.  The pertinent diagnosis was bilateral 
hyperkeratotic lesions.  He was also found to have excess 
pronation.  The lesions were to be debrided, plantar pads 
were to be applied, and orthopedic arches were to be 
supplied.  

The veteran returned in January 1996.  He indicated that the 
orthotics had helped, but that he required more pressure 
relief on the left fifth toe in particular.  

Examination of the lower extremities revealed, in pertinent 
part, moderate hyperkeratotic development in the plantar 
lateral forefoot bilaterally with nucleation in the lateral 
fifth MPJ.  

It was thought that the veteran's arch supports were 
reasonably well-fitted and were providing good support 
bilaterally.  The pertinent assessment/diagnoses were 
bilateral hyperkeratotic lesions and bilateral, excess 
pronation (in control).  

On VA examination in June 1996, the veteran reported, in 
pertinent part, chronic, recurrent foot pain.  He reported a 
history of plantar warts, as well as some calluses, which had 
been trimmed in the past.  He also reported being prescribed 
orthotics for his feet.  

Examination of the feet revealed evidence of a plantar wart 
on the left foot which was noted as being apparently debrided 
by a podiatrist.  No mention of a right plantar wart was 
documented.  The veteran's gait was stable and he was able to 
walk short distances on his toes and heels "without undue 
difficulty."  

In his July 1998 statement, the veteran contended, in 
pertinent part, that his right foot required trimming on a 
weekly basis due to pain.  

During the December 1999 VA examination, the examiner noted 
that the veteran was not examined for plantar warts, although 
it was observed that he clearly had warts on the left foot.  

During the October 2001 VA examination, the veteran reported 
a history of bilateral plantar warts of the feet.  He 
reported that he was continuing to treat them and that they 
would flare up every six weeks.  He reported that he would 
cut them off with an X-acto knife.  He denied any discomfort 
when cutting them off.  He only reported some discomfort for 
a short period of time until he would trim them.  He denied 
any significant limping due to his feet.  He denied any pain 
when trimming his warts.  

Examination of the feet revealed a wart on the left foot, and 
a callus over the fifth metatarsophalangeal joint with no 
obvious plantar wart or distortion of the ridges.  

The pertinent assessment was a right foot callus and a 
history of a plantar wart on the right foot, status post 
resection.  The examiner concluded that the veteran's plantar 
wart disability of the right foot was minimal in severity.  

Specific Criteria

Benign, new growths of the skin are evaluated as "scars, 
disfigurement, etc."  Unless otherwise provided DCs 7807 
through 7819 are evaluated under the criteria for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of the manifestations.  38 C.F.R. 
§ 4.119, Diagnostic Code 7819.  

DC 7800 provides a noncompensable rating for disfiguring 
scars of the head, face or neck as noncompensable when 
slight; 10 percent when moderately disfiguring; and 30 
percent when severe especially if producing marked and 
unsightly deformity of the eyelids, lips or auricles.  A 50 
percent rating is assignable when there is complete or 
exceptionally repugnant deformity under DC 7800.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

Compensation is provided for scars that are superficial, 
poorly nourished, with repeated ulceration (10 percent), and 
superficial, tender and painful on objective demonstration 
(10 percent).  Scars that otherwise limit function are based 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, and 7805.  

Compensation is provided for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant (50 percent); with 
exudation or itching constant, extensive lesions, or marked 
disfigurement (30 percent); and with exfoliation, exudation 
or itching, if involving an exposed surface or extensive area 
(10 percent).  Eczema with slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area is rated as noncompensable.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  


Analysis

The veteran's plantar warts of the right foot are currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7819.  10 percent represents the maximum 
schedular evaluation for DCs 7802, 7803, and 7805.  
Therefore, a higher schedular evaluation is not possible 
under these codes.  38 C.F.R. § 4.118, Diagnostic Code 7800 
applies to disfigurement of the head, face, or neck, and 
therefore is not for application in this case.  Thus, a 
higher rating is not possible under DC 7800 as well.  

It appears that the RO has assigned a 10 percent rating for 
plantar warts based on the criteria for eczema under DC 7806.  
The next higher rating under DC 7806 (30 percent) requires 
extensive lesions, marked disfigurement, or exudation or 
constant itching.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

While examinations have documented warts on both feet, they 
have typically indicated that they were more prevalent on the 
nonservice-connected left foot.  In fact, on VA examinations 
in July 1996 and December 1999 plantar warts were only 
observed on the left foot; they were not documented as being 
present on the right foot.  More significantly, the October 
2001 VA examiner specifically found no evidence of a current 
wart on the veteran's right foot, and concluded that the 
right foot plantar wart disability to be minimal.  This 
constitutes persuasive evidence that a higher rating based on 
the criteria for eczema is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

The Board has also considered whether a higher rating is 
possible under 38 C.F.R. § 4.118, Diagnostic Code 7805 based 
on limitation of function.  

38 C.F.R. § 4.71a sets out the criteria for rating 
musculoskeletal impairments of the foot.  However, there is 
no code under section 4.71a which would allow for a higher 
rating based on limitation of function of the veteran's right 
foot.  

Several of the DCs pertaining to musculoskeletal impairments 
of the foot are not relevant here because the disabilities 
and limitations described are not even remotely similar to 
the manifestations of the veteran's plantar warts right foot 
disability.  That is, the record does not show that the 
veteran's plantar warts are manifested by the limitations of 
flatfoot, a weak foot, claw foot (shown by contraction of the 
plantar fascia), hallux valgus, hallux rigidus, hammer toe, 
or malunion of the tarsal of metatarsal bones that would 
allow for a higher rating.  Therefore, these codes are not 
for application here.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-5278, 5280-5283.  

In addition, there is no documentation that the plantar warts 
disability of the right foot is manifested by limitation of 
muscle functioning of the right foot or by nerve damage.  
Therefore, 38 C.F.R. §§ 4.73 and 4.124a, pertaining to muscle 
injuries and nerve injuries, respectively, are not for 
application.  

38 C.F.R. § 4.71a, Diagnostic Code 5284 allows for 
compensation for foot injuries.  However, the next higher 
rating (20 percent) requires that the injury be moderately 
severe.  

While the veteran has been documented as reporting pain and 
difficulty walking when the warts appear, VA examination in 
July 1996 revealed the veteran's gait to be stable and he was 
able to walk short distances on his toes and heels "without 
undue difficulty."  

Furthermore, while the veteran noted flare-ups of warts every 
six weeks on VA examination in October 2001, he also 
specifically denied any discomfort when cutting them off.  He 
only reported some discomfort for a short period of time 
until he would trim them, and he denied any significant 
limping due to his feet.  He also denied any pain when 
trimming his warts.  Finally, the October 2001 VA examiner 
concluded that the right foot plantar warts disability was of 
minimal severity.  

The above evidence persuasively demonstrates that a higher 
rating based on limitation of function is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to an increased evaluation for plantar warts of 
the right foot.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b) 
(2001).  

In the case at hand, the veteran has reported difficulty with 
employment, and previously filed a claim for entitlement to a 
TDIU.  

However, the veteran has not specified that his right plantar 
warts disability interferes with his employment.  He has only 
specifically discussed the impact of his back disability on 
his employability.  Regardless, he has made no assertion, and 
the evidence does not indicate, that his right foot plantar 
warts disability interferes with his employment in a manner 
not contemplated by the rating schedule, whose percentage 
ratings represent the average impairment in earning capacity.  
38 C.F.R. § 4.1.  

The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b)(1).  See VAOPGCPREC 
6-96.  

The evidence does not present a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Nor does the evidence 
indicate that the right foot plantar warts disability has 
markedly interfered with employment or resulted in frequent 
hospitalizations or inpatient care.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
right foot plantar warts disability has rendered the 
veteran's disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  


ORDER

Entitlement to an increased evaluation of 20 percent for 
chronic lumbosacral strain, with degenerative disc disease 
from August 2, 1995 to May 29, 2000 is granted, subject to 
the governing criteria applicable to the payment of monetary 
benefits.  

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain, with degenerative disc disease 
from May 30, 2000 is denied.  

Entitlement to an evaluation in excess of 10 percent for 
plantar warts of the right foot is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

